 1   Michele R. Stafford, Esq. (SBN 172509)
     Matthew P. Minser, Esq. (SBN 296344)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3   Alameda, California 94502
     Telephone: (510) 906-4710
 4   Facsimile: (415) 882-9287
     Email: mstafford@sjlawcorp.com
 5   Email: mminser@sjlawcorp.com

 6   Attorneys for Plaintiffs, District Council 16
     Nor. Cal. Health and Welfare Trust Fund, et al.
 7
     Wallace E. Smith (SBN 112091)
 8   Squire Patton Boggs (US) LLP
     275 Battery Street, Suite 2600
 9   San Francisco, California 94111
     Telephone: (415) 954-0200
10   Facsimile: (415) 393-9887
     Email: wallace.smith@squirepb.com
11
     Attorneys for Defendant, RBE Construction, Inc., et al.
12
                                     UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14

15   DISTRICT COUNCIL 16 NORTHERN                           Case No. 4:17-cv-03327-HSG
     CALIFORNIA HEALTH AND WELFARE
16   TRUST FUND, et al.,                                       JOINT REQUEST TO EXTEND
                                                               MEDIATION COMPLETION DEADLINE
17                 Plaintiffs,                                 BY 60 DAYS; ORDER
18          v.
19   RBE CONSTRUCTION INC., a California
     corporation, doing business as SLINGSHOT
20   DRYWALL,
                    Defendant.
21

22          Plaintiffs and Defendant RBE Construction, Inc. dba Slingshot Drywall, by and through their
23   respective counsel of record, hereby respectfully request to extend the deadline to hold the mediation
24   session by 60 days. Good cause exists for the continuance, as follows:
25          1.     On October 26, 2017, the Court ordered the Parties to participate in mediation within the
26   presumptive deadline of ninety days, (Dkt. No. 24), as stipulated. The deadline for the Parties to
27   participate in mediation was January 24, 2018.
28
                                                        1
     JOINT REQUEST TO EXTEND MEDIATION COMPLETION DEADLINE BY 60 DAYS; ORDER
     Case No. 4:17-cv-03327-HSG
 1          2.         On November 13, 2017, the Court issued a Notice of Appointment of Mediator James H.

 2   Fleming (Dkt. No. 25).

 3          3.         The Parties participated in a pre-mediation phone conference on November 29, 2017 with

 4   Mr. Fleming, and scheduled a mediation hearing for January 22, 2018.

 5          4.         In late December 2017, Defendant provided documents necessary to complete the

 6   pending audit to Plaintiffs’ auditor, Lindquist, LLP (“Lindquist”).

 7          5.         Lindquist initially advised Plaintiffs’ counsel that a draft audit report would be completed

 8   in early February.

 9          6.         On January 28, 2018, the Parties submitted a joint request to extend the mediation

10   completion deadline by 60 days. The Court granted that request and extended the mediation completion

11   deadline to March 23, 2018 (Dkt. No. 29).

12          7.         Plaintiffs’ auditor Lindquist was unable to complete the draft audit in the timeframe

13   initially estimated due to the number of documents reflecting work performed over a period of two

14   years. The draft audit was not completed until March 7, 2018. On March 12, 2018, the Court granted

15   a request to extend the mediation completion deadline to June 10, 2018 (Dkt. No. 31). The Court has

16   subsequently granted further extensions (Dkt. No. 34, Dkt. No. 37, and Dkt. No. 39) through

17   November 19, 2018.

18          8.         Defendant has been working to review the audit and respond to the specific findings.

19   Plaintiffs have been cooperative in informally providing additional information requested by Defendant.

20   Because the period at issue spans over 18 months and multiple projects, it has taken longer than

21   anticipated for Defendant to review and respond to the audit. Defendant RBE has a new bookkeeper and

22   requires additional time to respond to the audit. The Parties continue to informally exchange documents

23   to ensure each side has full access to materials needed to reconcile Defendant’s disagreement over the

24   audit findings.

25          9.         The Parties believe that mediation will be most effective once the Plaintiffs and

26   Defendant have had the chance to complete the audit dispute process leaving the only remaining issue to

27   mediate being the amounts owed to Plaintiffs.

28
                                                            2
     JOINT REQUEST TO EXTEND MEDIATION COMPLETION DEADLINE BY 60 DAYS; ORDER
     Case No. 4:17-cv-03327-HSG
 1          10.     Counsel has discussed the current status of the matter with Mr. Fleming, the appointed

 2   mediator. He is unable to continue acting as mediator if the Defendant cannot commit to completing its

 3   review of additional documents before December 19, 2018. Defendant believes an in-person meeting

 4   with its staff and Plaintiffs’ auditor may be necessary to resolve the audit dispute. Defendant cannot

 5   complete its review of documents and meet to discuss resolution of the audit dispute in sufficient time to

 6   schedule a mediation session before December 19, 2018. Therefore, a new mediator will have to be

 7   selected.

 8          11.     The Parties request that the Court extend the November 19, 2018 deadline to hold the

 9   mediation session by 60 days (January 18, 2019) to allow the Parties to complete the audit dispute

10   process prior to mediating. The Parties further request that the matter be referred back to the Court’s

11   ADR department for the appointment of a new mediator.

12   DATED: November 15, 2018                         SALTZMAN & JOHNSON LAW
                                                      CORPORATION
13
                                                By:                 /s/ Matthew P. Minser
14
                                                      Matthew P. Minser
15                                                    Attorneys for Plaintiffs, District Council 16
                                                      Nor. Cal. Health and Welfare Trust Fund, et al.
16

17   DATED: November 15, 2018                         SQUIRE PATTON BOGGS (US) LLP
18

19                                              By:                  /s/ Wallace E. Smith
                                                      Wallace E. Smith
20                                                    Attorneys for Defendant, RBE Construction, Inc.,
                                                      et al.
21

22                                    CERTIFICATION RE: SIGNATURES
23          I attest that concurrence in the filing has been obtained from the other Signatory.
24   DATED: November 15, 2018
25
                                                By:                 /s/ Wallace E. Smith
26                                                    Wallace E. Smith
27

28
                                                         3
     JOINT REQUEST TO EXTEND MEDIATION COMPLETION DEADLINE BY 60 DAYS; ORDER
     Case No. 4:17-cv-03327-HSG
 1                                                  ORDER

 2   IT IS SO ORDERED.

 3          The deadline to hold the mediation session is extended by 60 days to January 18, 2019. The

 4   matter shall be referred back to the ADR department for appointment of a new mediator for this matter.

 5
     DATED: November 19, 2018
 6
                                                         UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
     JOINT REQUEST TO EXTEND MEDIATION COMPLETION DEADLINE BY 60 DAYS; ORDER
     Case No. 4:17-cv-03327-HSG
